Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 7-13, 15 and 19-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartzel et al. (US Patent Application Publication no. 2011/0024361) in view of Legzdins (US Patent Application Publication no. 2015/0298998).
Regarding claim 1, Schwartzel discloses an electro-chlorination system (abstract) comprising: a source of feed fluid (from line 511; figure 6; paragraph 189); a product fluid outlet (535); and a plurality of electrochemical cells (591, 592, 593) connected fluidically between the source of feed fluid inlet (511) and the product fluid outlet (535; figure 6), the system being configured to operate at least one of the plurality of electrochemical cells (591-593; paragraphs 89; 128-129 multiple electrochemical cells may be present) at one of a first current density, and to operate another of the plurality of electrochemical cells (591-593) at a second current density different from the respective first current density (each electrochemical zone operates uniquely and the power supply 529 of each cell is individually controlled by the control unit 538 to enhance the desired reaction within the cells; paragraphs 89, 104, 167, 171, 189. The teachings of Schwartzel correlate to the limitation “at least one cell operates at one first current density and another cell operates at a second current density, because the power supply/current density of each cell is individually controlled according to the desired reactions to be carried out within the cells).
Schwartzel fails to teach wherein the plurality of electrochemical cells include at least two first electrochemical cells fluidically connected in parallel and a second electrochemical cell fluidically connected in series downstream of the at least two first electrochemical cells; wherein the at least two first electrochemical cells operate at a first current density and a first flow rate; and the second cell operates at a second current density and second flow rate different from the first current density and first flow rate.
Legzdins teaches an electrochemical system comprising at least two first electrochemical cells (211; 212) fluidically connected in parallel (as shown in figure 6) and a second electrochemical cell (210) fluidically connected in series downstream of the at least two first electrochemical cells (211; 212); wherein the at least two first electrochemical cells (211; 212) operate at a first current density and a first flow rate (paragraph 104); and the second cell operates at a second current density and second flow rate different from the first current density and first flow rate (paragraphs 22, 24, 28, 104 – the system combines stacks in series and parallel that operate at a combination of lower and higher current density and flow rates in order to improve contaminant removal, energy efficiency, operating costs and cell lifetime). It would have been obvious to one having ordinary skill in the art at the time of filing to rearrange the electrochemical cells of Schwartzel to fluidically connect to first electrochemical cells in parallel and a second cell in series, because as taught by Legzdins this arrangement improves contaminant removal, energy efficiency, operating costs and cell lifetime and one would have found a reasonable expectation of success in doing so. 
	Regarding claim 3, Legzdins discloses at least two first electrochemical cells (211; 212) are electrically connected in parallel (211, 212; as shown in figure 6; paragraphs 22, 24, 28, 104). 
Regarding claim 4, Legzdins teaches a plurality of electrochemical cells including cells that are electrically connected in series (210) and cells (211, 212) that are electrically connected in parallel (figure 6; paragraphs 22, 24, 28, 104). 
 	Regarding claim 5, the plurality of electrochemical cells (591-593) of Schwartzel are electrically connected in series (paragraphs 161, 184).
	Regarding claim 7, Schwartzel further teaches wherein the plurality of electrochemical cells includes electrochemical cells that are electrically connected in series with electrochemical cells that may be electrically connected in parallel (paragraphs 204-205). Legzdins also teaches a system with a combination of cells connected in series and/or parallel (paragraphs 22, 24, 28, 104).
	Regarding claim 8, Schwartzel discloses a bypass line allowing an apparatus, i.e. electrochemical cell, to run independently (paragraph 94).
 	Regarding claim 9, Schwartzel teaches a controller (538) configured to operate a first electrochemical cell (591) fluidically upstream of a second electrochemical cell (592; figure 6) at the first current density and to operate the second electrochemical cell at the second current density, the first current density being higher than the second current density (each electrochemical zone/cell (591-593) operates uniquely and the power supply 529 of each cell is individually controlled by the control unit 538 to enhance the desired reaction within the cells; paragraphs 89, 104, 167, 171, 189. The teachings of Schwartzel correlate to the limitation “at least one cell operates at one first current density and another cell operates at a second current density, because the power supply/current density of each cell is individually controlled according to the desired reactions to be carried out within the cells).
 	Regarding claim 10, Schwartzel discloses third electrochemical cell (592) disposed fluidically between the first electrochemical cell (591) and the second electrochemical cell (593; figures 2-6 show three electrochemical cells arranged in series).
	Regarding claim 11, the controller (538) of Schwartzel is further configured to operate the third electrochemical cell at a third current density that is lower than the first current density and higher than the second current density (each electrochemical zone/cell (591-593) operates uniquely and the power supply 529 of each cell is individually controlled by the control unit 538 to enhance the desired reaction within the cells; paragraphs 89, 104, 167, 171, 189. The teachings of Schwartzel correlate to the limitation “at least one cell operates at one first current density and another cell operates at a second current density, because the power supply/current density of each cell is individually controlled according to the desired reactions to be carried out within the cells).
 	Regarding claim 12, Schwartzel teaches that for simplicity, only three electrochemical zones are shown but any number of such treatment zones can be employed (paragraph 184; correlate to “a fourth electrochemical cell disposed fluidically downstream of the second electrochemical cell, the controller (538) being further configured to operate the fourth electrochemical cell at the second current density” because the power supply/current density of each cell is individually controlled according to the desired reactions to be carried out within the cells; paragraphs 89, 104, 167, 171, 189).
 	Regarding claim 13, Schwartzel further discloses a pump (512), wherein the controller (538) is further configured to cause the pump (512) to flow fluid from the source of feed fluid through each of the electrochemical cells (591-593; more cells can be employed; paragraph 184) at the desired first flow rate (paragraphs 189-190). 
Regarding claim 15, Schwartzel discloses wherein the plurality of electrochemical cells includes one or more electrochemical cells that are electrically connected in series with one or more electrochemical cells that may be electrically connected in parallel (paragraphs 204-205). Schwartzel further teaches each electrochemical zone/cell (591-593) operates uniquely and the power supply 529 of each cell is individually controlled by the control unit 538 to enhance the desired reaction within the cells; paragraphs 89, 104, 167, 171, 189, and thus the teachings of Schwartzel correlate to “a controller configured to operate each of the electrochemical cells in the group of parallel electrochemical cells at the first flow rate and to operate each of the electrochemical cells in the plurality of series electrochemical cells at the second flow rate, the first flow rate being less than the second flow rate”, as claimed because the power supply/current density of each cell is individually controlled according to the desired reactions to be carried out within the cells. Legzdins also discloses adjusting the flow rate of each electrochemical cell independently as desired (paragraphs 22, 24, 28, 104).
 	Regarding claim 19, the controller (538) of Schwartzel is further configured to operate each of the electrochemical cells in the group of parallel electrochemical cells at the first current density and to operate each of the electrochemical cells in the plurality of series electrochemical cells at the second current density (the power supply/current density of each cell is individually controlled according to the desired reactions to be carried out within the cells and thus, the current density of each cell in Schwartzel can be selected to operate at the first current density; paragraphs 89, 104, 167, 171, 189. The cells can be further arranged in series and at least one cell can be arranged in parallel; paragraphs 204-205). Legzdins also discloses adjusting the current density of each electrochemical cell independently as desired (paragraphs 22, 24, 28, 104).
 	Regarding claim 20, Schwartzel further teaches a product tank/540 fluidically connected to a fluid outlet (535) of the plurality of electrochemical cells (591-593; figure 6; paragraph 190).
 	Regarding claim 21, Schwartzel discloses a parallel electrochemical cell (191/591) having a fluid inlet connected to a fluid outlet of the product tank (540; as shown in figures 2-6) and a fluid outlet (535) connected to a fluid inlet (connected directly to cells outlet 535) of the product tank (540).
 	Regarding claims 22, 24, the controller (538) of Schwartzel is configured to operate the parallel electrochemical cell at a third current density different from the first current density and from the second current density (the power supply/current density of each cell is individually controlled according to the desired reactions to be carried out within the cells; paragraphs 89, 104, 167, 171, 189. The cells can be further arranged in series and at least one cell can be arranged in parallel; paragraphs 204-205).
 	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartzel in view of Legzdins as applied to claim 15 above, and further in view of Bellamy (US Patent Application Publication no. 2007/0051640).
Regarding claim 16, the modified Schwartzel discloses all the features discussed above but fails to teach wherein fluid outlet conduits from each of the electrochemical cells in the group of parallel electrochemical cells are combined into a single fluid input conduit of the plurality of series electrochemical cells.
Bellamy discloses electrochemical devices for treatment of aqueous solutions comprising a plurality of cells hydraulically arranged in parallel and/or series wherein a cell pack connected in series can be hydraulically connected to individual cells or a cell pack connected in series depending on the output volume required by the system (paragraph 96). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the fluid outlets of a group of electrochemical cells arranged in parallel of the modified Schwartzel into a single fluid input to electrochemical cells in series because as taught by Bellamy, these arrangements are well-known in the art to be effective depending on the output volume required by the system and one would have a reasonable expectation of success in doing so.

Allowable Subject Matter
Claims 50 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Schwartzel teaches a first valve (122) and first fluid pump (120) disposed fluidically between the source of feed fluid (from line 111) and the plurality of electrochemical cells (191, 192, 193); a recirculation conduit fluidically connecting an outlet of the product tank to an input of the first fluid pump (as shown in figure 2); but fails to disclose a second valve disposed in the recirculation conduit between the outlet of the product tank and the inlet of the first fluid pump; a product outlet conduit fluidically connected to a point in the recirculation conduit between the outlet of the product tank and the inlet of the first fluid pump; a second fluid pump and third valve disposed in the product outlet conduit; and a controller configured to operate the system in a first recirculation mode of operation in which the first and second valves are open and the first pump pumps fluid through the plurality of electrochemical cells, the product tank, the recirculation conduit, and the first and second valves, and configured to operate the system in second dosing mode of operation in which the first valve is closed, the second and third valves are opened, and the second pump pumps fluid from the product tank to a point of use.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-13, 15, 19-22 and 24 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant argues that the prior art made of record fails to teach wherein the plurality of electrochemical cells include at least two first electrochemical cells fluidically connected in parallel and a second electrochemical cell fluidically connected in series downstream of the at least two first electrochemical cells; wherein the at least two first electrochemical cells operate at a first current density and a first flow rate; and the second cell operates at a second current density and second flow rate different from the first current density and first flow rate, as amended. Therefore, after further search and consideration, new grounds of rejection have been presented in view of Legzdins.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794